DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10-12, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 10, 11, 16 and 17 recite the limitation "each distance".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nussbaum et al. (US 10699404).
In re Claim 1, Nussbaum discloses a method comprising: receiving captured data identifying a vehicle body; comparing the captured data to vehicle overlay data for difference data; determining whether the difference data identified is beyond one or more difference thresholds; and designating one or more vehicle portions as damaged when the difference data identified is beyond the threshold see Fig. 5 and Column 20, Line 60 through Column 25, Line 43).
In re Claim 2, Nussbaum discloses a method of claim 1, wherein the captured data comprises one or more of image data, optical image data, and video data see Fig. 5 and Column 20, Line 60 through Column 25, Line 43).
In re Claim 3, Nussbaum discloses a method of claim 1, comprising separating the captured data into a plurality of data sub-sets identifying the respective vehicle portions, wherein the data sub-sets are identified based on contrast lines; retrieving specification data identifying a specification size of each of the respective vehicle portions based on the vehicle overlay data; comparing each of the plurality of data sub-sets to the corresponding respective vehicle portions identified from the specification data to obtain the difference data; and comparing each of a plurality of subsets of the difference data to the one or more difference thresholds see Fig. 5 and Column 20, Line 60 through Column 25, Line 43).
In re Claim 7, Nussbaum discloses a apparatus comprising: a receiver configured to receive captured data identifying a vehicle body; and a processor configured to compare the captured data to vehicle overlay data for difference data; determine whether the difference data identified is beyond one or more difference thresholds; and designate one or more vehicle portions as damaged when the difference data identified is beyond the threshold see Fig. 5 and Column 20, Line 60 through Column 25, Line 43).
In re Claim 8, Nussbaum discloses a apparatus of claim 7, wherein the captured data comprises one or more of image data, optical image data, and video data see Fig. 5 and Column 20, Line 60 through Column 25, Line 43).
In re Claim 9, Nussbaum discloses a apparatus of claim 8, wherein the processor is further configured to separate the captured data into a plurality of data sub-sets identifying the respective vehicle portions, wherein the data sub-sets are identified based on contrast lines; retrieve specification data identifying a specification size of each of the respective vehicle portions based on the vehicle overlay data; compare each of the plurality of data sub-sets to the corresponding respective vehicle portions identified from the specification data to obtain the difference data; and compare each of a plurality of subsets of the difference data to the one or more difference thresholds see Fig. 5 and Column 20, Line 60 through Column 25, Line 43).
In re Claim 13, Nussbaum discloses a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: receiving captured data identifying a vehicle body; comparing the captured data to vehicle overlay data for difference data; determining whether the difference data identified is beyond one or more difference thresholds; and designating one or more vehicle portions as damaged when the difference data identified is beyond the threshold see Fig. 5 and Column 20, Line 60 through Column 25, Line 43).
In re Claim 14, Nussbaum discloses a non-transitory computer readable storage medium of claim 13, wherein the captured data comprises one or more of image data, optical image data, and video data see Fig. 5 and Column 20, Line 60 through Column 25, Line 43).
In re Claim 15, Nussbaum discloses a non-transitory computer readable storage medium of claim 13, comprising separating the captured data into a plurality of data sub-sets identifying the respective vehicle portions, wherein the data sub-sets are identified based on contrast lines; retrieving specification data identifying a specification size of each of the respective vehicle portions based on the vehicle overlay data; comparing each of the plurality of data sub-sets to the corresponding respective vehicle portions identified from the specification data to obtain the difference data; and comparing each of a plurality of subsets of the difference data to the one or more difference thresholds see Fig. 5 and Column 20, Line 60 through Column 25, Line 43).

Claim(s) 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taliwal et al (US PG Pub 2017/0293894).
In re Claim 1, Taliwal discloses a method comprising: receiving captured data identifying a vehicle body; comparing the captured data to vehicle overlay data for difference data; determining whether the difference data identified is beyond one or more difference thresholds; and designating one or more vehicle portions as damaged when the difference data identified is beyond the threshold (see Fig. 5 and paragraphs [0066]-[0115]).
In re Claim 2, Taliwal discloses a method of claim 1, wherein the captured data comprises one or more of image data, optical image data, and video data (see Fig. 5 and paragraphs [0066]-[0115]).
In re Claim 3, Taliwal discloses a method of claim 1, comprising separating the captured data into a plurality of data sub-sets identifying the respective vehicle portions, wherein the data sub-sets are identified based on contrast lines; retrieving specification data identifying a specification size of each of the respective vehicle portions based on the vehicle overlay data; comparing each of the plurality of data sub-sets to the corresponding respective vehicle portions identified from the specification data to obtain the difference data; and comparing each of a plurality of subsets of the difference data to the one or more difference thresholds (see Fig. 5 and paragraphs [0066]-[0115]).
In re Claim 7, Taliwal discloses a apparatus comprising: a receiver configured to receive captured data identifying a vehicle body; and a processor configured to compare the captured data to vehicle overlay data for difference data; determine whether the difference data identified is beyond one or more difference thresholds; and designate one or more vehicle portions as damaged when the difference data identified is beyond the threshold (see Fig. 5 and paragraphs [0066]-[0115]).
In re Claim 8, Taliwal discloses a apparatus of claim 7, wherein the captured data comprises one or more of image data, optical image data, and video data (see Fig. 5 and paragraphs [0066]-[0115]).
In re Claim 9, Taliwal discloses a apparatus of claim 8, wherein the processor is further configured to separate the captured data into a plurality of data sub-sets identifying the respective vehicle portions, wherein the data sub-sets are identified based on contrast lines; retrieve specification data identifying a specification size of each of the respective vehicle portions based on the vehicle overlay data; compare each of the plurality of data sub-sets to the corresponding respective vehicle portions identified from the specification data to obtain the difference data; and compare each of a plurality of subsets of the difference data to the one or more difference thresholds (see Fig. 5 and paragraphs [0066]-[0115]).
In re Claim 13, Taliwal discloses a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: receiving captured data identifying a vehicle body; comparing the captured data to vehicle overlay data for difference data; determining whether the difference data identified is beyond one or more difference thresholds; and designating one or more vehicle portions as damaged when the difference data identified is beyond the threshold (see Fig. 5 and paragraphs [0066]-[0115]).
In re Claim 14, Taliwal discloses a non-transitory computer readable storage medium of claim 13, wherein the captured data comprises one or more of image data, optical image data, and video data (see Fig. 5 and paragraphs [0066]-[0115]).
In re Claim 15, Taliwal discloses a non-transitory computer readable storage medium of claim 13, comprising separating the captured data into a plurality of data sub-sets identifying the respective vehicle portions, wherein the data sub-sets are identified based on contrast lines; retrieving specification data identifying a specification size of each of the respective vehicle portions based on the vehicle overlay data; comparing each of the plurality of data sub-sets to the corresponding respective vehicle portions identified from the specification data to obtain the difference data; and comparing each of a plurality of subsets of the difference data to the one or more difference thresholds (see Fig. 5 and paragraphs [0066]-[0115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747